Title: To Alexander Hamilton from Nathaniel Appleton, 17 October 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


United States Loan Office[Boston] Massachusetts 17th Octr 1790
Sir,
My last was 10th Inst. since wch. I am favord. with yours of 7th & 11th Instant to which I shall pay particular attention. I have also recd. a Letter of the 12th from the Register informing me that he shall soon supply me with Certificates for the Indents, the Stock which may be unsubscribed, and for transfering from one Office to another. I have only to observe that I have already issued above a quarter part of the Certifts. which were forwarded me by the Register, he will doubtless Keep me timely supplied with those necessary means of conducting the business. I have further to observe that the Old paper Money comes into the Office in great plenty I have upwards of two Millions. With great esteem I am Sir your most hume. Servt.
N. A.   C. L.
